Name: Commission Regulation (EEC) No 3250/83 of 17 November 1983 adjusting the common marketing standards for certain fresh or chilled fish
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption;  foodstuff;  fisheries;  marketing
 Date Published: nan

 No L 321 /20 Official Journal of the European Communities 18 . 11 . 83 COMMISSION REGULATION (EEC) No 3250/83 of 17 November 1983 adjusting the common marketing standards for certain fresh or chilled fish whereas changes have been noted in the case of haddock and whiting ; Whereas the sizing scale for these products should therefore be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 3 thereof, Whereas common marketing standards for certain fresh or chilled fish have been laid down by Council Regulation (EEC) No 103/76 (2), as amended by Regu ­ lation (EEC) No 3166/82 (3); Whereas, under Article 3 of Regulation (EEC) No 3796/81 , adjustments to the said standards are to be made to take account of changes in production and sales conditions ; HAS ADOPTED THIS REGULATION : Article 1 The parts in Annex B to Regulation (EEC) No 103/76 relating to haddock and whiting are hereby amended as follows : Haddock Whiting kg/fish kg/fish Size 1 1 and over 0,5 and over Size 2 from 0,57 up to but excluding 1 from 0,35 up to but excluding 0,5 Size 3 from 0,3 up to but excluding 0,57 from 0,25 up to but excluding 0,35 Size 4 from 0,17 up to but excluding 0,3 from 0,11 up to but excluding 0,25 Article 2 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1983. For the Commission Giorgios CONTOGEORGIS Member of the Commission o OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 20, 28 . 1 . 1976, p. 29. 3) OJ No L 332, 27. 11 . 1982, p . 4.